FILED
                            NOT FOR PUBLICATION                              JUL 20 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30007

              Plaintiff - Appellee,              D.C. No. 4:09-cr-00015-RRB-1

  v.
                                                 MEMORANDUM *
JARRID CHRISTOPHER BLOOM,

              Defendant - Appellant.



                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                        Argued and Submitted June 28, 2012
                                Fairbanks, Alaska

Before: GOODWIN, W. FLETCHER, and M. SMITH, Circuit Judges.

       Defendant-Appellant Jarrid Christopher Bloom contends that the district

court’s restitution order violates the terms of his plea agreement, and he therefore

seeks to withdraw the plea. As the facts and procedural history are familiar to the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
parties, we do not recite them here except as necessary to explain our disposition.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm Bloom’s conviction.

      “Plea agreements are contractual in nature and are measured by contract law

standards.” United States v. De La Fuente, 8 F.3d 1333, 1337 (9th Cir. 1993)

(internal quotation omitted). To interpret plea agreements, this court applies

“objective standards” to determine “the parties’ or defendant’s reasonable beliefs

that control.” Id. at 1337 n.7.

      Here, Bloom seeks to withdraw his plea agreement because the court ordered

restitution despite a statement in the the plea agreement that states “[n]o restitution

is involved in this case.” However, the plea agreement also states that “the Court

may order the defendant to pay restitution[,]” and that Bloom “waives without

exception the right to appeal on all grounds contained in 18 U.S.C. § 3742 the

sentence the Court imposes – including forfeiture (if applicable) or terms or

conditions of probation (if applicable) or supervised release, and any fines or

restitution.” (emphasis added). These statements put Bloom on notice that the plea

could result in restitution, despite the inaccurate boilerplate language. See United

States v. Anglin, 215 F.3d 1064, 1068 (9th Cir. 2000) (holding that the

government’s “failure to remove from a plea agreement boilerplate language that




                                           2
reserves a defendant’s right to appeal her conviction does not necessarily vitiate

other language in the plea agreement that clearly waives that right”).

      Moreover, in Bloom’s January 4, 2010 Sentencing Memorandum, filed after

the court accepted the plea, Bloom argued that the statement that “[n]o restitution

is involved in this case” means that the court may not require him to pay

restitution. However, Bloom stated that he “does not want to withdraw his guilty

plea, nor does he wish to set the plea agreement aside. He simply asks that the

court compel the government through specific performance to provide the benefit

promised to him in exchange for surrendering his right to trial, i.e., stand by the

stated agreement of no restitution.” On appeal, Bloom cannot seek for the first

time to vacate his plea agreement. Accordingly, we affirm Bloom’s conviction.

      AFFIRMED.




                                           3